DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Applicants are advised to amend claim 2 to show the following:
Claim 2. The method according to claim 1, wherein the sending the congestion isolation message to at least one node comprises: sending the congestion isolation message to an upstream node that sends the packet flow, wherein the congestion isolation message is used to instruct the upstream node to reduce a scheduling priority of the packet in the packet flow. 
Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8, 11 – 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mogul et al. (US Pub. No. 2015/0334024).
 	Regarding claim 1, Mogul discloses a packet control method, comprising: detecting a packet flow causing a congestion status change (see abstract, para. 0012, congestion detectors for detecting congestion of network flows); generating a congestion isolation message, wherein the congestion isolation message is used to change a priority of a packet in the packet flow (see para. 0038, the congestion controller 110 can even change priorities of data flows in response to congestion notifications, such as to reduce a priority of at least one data flow to reduce congestion), and wherein the congestion isolation message comprises description information of the packet flow (see para. 0024 – 0025, each corresponding congestion notification can include information identifying a corresponding one of the data flows 114 and 120 that contributed to the congestion such as a prefix); and sending the congestion isolation message to at least one node 
	Regarding claim 2, Mogul discloses wherein the sending the congestion isolation message to at least one node comprises: sending the congestion isolation message to an upstream node that sends the packet flow, wherein the congestion isolation message is used to instruct the node to reduce a scheduling priority of the packet in the packet flow (see para. 0038, the congestion controller 110 can even change priorities of data flows in response to congestion notifications, such as to reduce a priority of at least one data flow to reduce congestion). 
	Regarding claim 3, Mogul discloses further comprising: reducing a scheduling priority of the packet in the packet flow (see para. 0038, to reduce a priority of at least one data flow to reduce congestion).  
	Regarding claim 4, Mogul discloses wherein the reducing a scheduling priority of the packet in the packet flow comprises: modifying content of a priority indication field of the packet in the packet flow, wherein a scheduling priority corresponding to post-modification content is lower than a scheduling priority corresponding to pre-modification content (see para. 0038, to reduce a priority of at least one data flow to reduce congestion means that the priority of the data flow is lower than before (ex: pre-modification)); or controlling the packet in the packet flow to enter a low-priority processing queue, wherein a scheduling priority of the low-priority processing queue is lower than a scheduling priority corresponding to content of a priority indication field of the packet in the packet flow.  

	Regarding claim 11, Mogul discloses a packet control method, comprising: receiving a congestion isolation message, wherein the congestion isolation message comprises description information (see para. 0023, in response to detection of congestion at a network point, the congestion detector 122 can send a congestion notification to the congestion controller 110, para. 0024 – 0025, each corresponding congestion notification can include information identifying a corresponding one of the data flows 114 and 120 that contributed to the congestion such as a prefix); and changing a priority of a packet in a packet flow indicated by the description information (see para. 0038, the congestion controller 110 can even change priorities of data flows in response to congestion notifications, such as to reduce a priority of at least one data flow to reduce congestion).
	Regarding claim 12, Mogul discloses wherein the changing a priority of a packet in a packet flow indicated by the description information comprises: reducing a scheduling priority of the packet in the packet flow (see para. 0038, to reduce a priority of at least one data flow to reduce congestion).  
	Regarding claim 13, Mogul discloses wherein the reducing a scheduling priority of the packet in the packet flow comprises: modifying content of a priority indication field of the packet in the packet flow, wherein a scheduling priority corresponding to post-modification content is lower than a scheduling priority corresponding to pre-modification content (see para. 0038, to reduce a priority of at least one data flow to reduce congestion means that the priority of 
	Regarding claim 17, Mogul discloses after the receiving a congestion isolation message, further comprising: adding an entry corresponding to the packet flow to a congestion-flow flow table (see para. 0037, entries of multiple routing tables in corresponding switches may be updated).  
	Regarding claim 20, Mogul discloses a device, comprising: a memory, configured to store program instructions; a communications interface, configured to receive and send data; and at least one processor, configured to invoke the program instructions stored in the memory, wherein the program instructions, when executed by the at least one processor, instruct the at least one processor (see Fig. 1, para. 0023, switch 104 with congestion detector 122 and interfaces for communicating in a network, para. 0051, data and instructions are stored in a memory to be executed by a processor) to: detect a packet flow causing a congestion status change (see abstract, para. 0012, congestion detectors for detecting congestion of network flows); generate a congestion isolation message, wherein the congestion isolation message is used to change a priority of a packet in the packet flow (see para. 0038, the congestion controller 110 can even change priorities of data flows in response to congestion notifications, such as to reduce a priority of at least one data flow to reduce congestion), and wherein the congestion isolation message comprises description information of the packet flow (see para. 0024 – 0025, each corresponding congestion notification can include information identifying a corresponding .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mogul et al. (US Pub. No. 2015/0334024) in view of Ishikawa et al. (US Pub. No. 2014/0016461).
Mogul does not disclose the claimed limitations as recited in claims 5 and 14.
Regarding claim 5, Ishikawa discloses further comprising: setting, to a first mark, content of a congestion mark item in an entry that corresponds to the packet flow and that is in a flow table, wherein the congestion mark item is used to record whether a packet flow corresponding to an entry to which the congestion mark item belongs is a congestion flow, and wherein the first mark is used to indicate that the packet flow corresponding to the entry to which the congestion 
Regarding claim 14, Ishikawa discloses after the receiving a congestion isolation message, further comprising: setting, to a first mark, content of a congestion mark item in an entry that corresponds to the packet flow and that is in a flow table, wherein the congestion mark item is used to record whether a packet flow corresponding to an entry to which the congestion mark item belongs is a congestion flow, and wherein the first mark is used to indicate that the packet flow corresponding to the entry to which the congestion mark item belongs is a congestion flow (see para. 0098, the entries 5411 to 541n correspond to the flow to which the corresponding packet belongs in the congestion state management table).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Mogul, and have the features, as taught by , in order to prevent degradation in communication quality, as discussed by (para. 0061).

Allowable Subject Matter
Claims 6, 7, 9, 10, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Pertinent Prior Arts

	Chou et al. (US Pub. No. 2012/0134260), in the same field of endeavor as the present invention, disclose a network device determines that an outgoing network-to-network interface 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473